Citation Nr: 0821142	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-24 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 to January 1979 
and from January 1983 to December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2006, the RO confirmed and continued the assigned 20 
percent rating for the veteran's cervical spine disability.  
The veteran filed a notice of disagreement and the RO issued 
to him a Statement of the Case (SOC).  The veteran did not 
perfect the appeal; thus, this matter is not before the 
Board.


FINDINGS OF FACT

The veteran's degenerative joint disease of the lumbar spine 
is manifested by forward flexion to 65 degrees, extension to 
15 degrees bilaterally, lateral flexion to 15 degrees 
bilaterally, and rotation to 20 degrees bilaterally.  
Subjective complaints include pain that occasionally radiates 
down his legs.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Diagnostic Codes (DCs) 5003, 5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a SOC or Supplemental SOC (SSOC).  Moreover, 
where there is an uncured timing defect in the notice, 
subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of 
the claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 
2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

In March 2004 the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2004 rating 
decision, May 2006 SOC, and July 2006 and November 2007 SSOCs 
explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in March 2006 and November 2007 
letters which VA sent to the veteran.  The VCAA duty to 
notify has not been satisfied with respect to the additional 
requirements for an increased-compensation claim as recently 
delineated by the Court in Vazquez-Flores, supra.  We find, 
however, that the notice errors did not affect the essential 
fairness of the adjudication because the letters, rating 
decision, and SOCs discussed above, together with the 
substantial development of the veteran's claim before and 
after providing notice, rendered the notice and timing errors 
non-prejudicial.  In this regard, the Board notes that, while 
the VCAA letters did not specifically conform to the 
requirements provided in Vazquez-Flores, supra, the veteran 
was advised of his opportunities to submit additional 
evidence and was informed that, at a minimum, he needed to 
submit evidence showing his service-connected disability had 
increased in severity, including its impact on his 
employment.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim.  Therefore no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional 
benefits flowing to the veteran.  The U.S. Court of Appeals 
for Veteran Claims (Court) has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Applicable Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, require us to consider the veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate disability evaluation for a disability using 
the limitation-of-motion diagnostic codes.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. 
App. 194 (1997), the Board is not required to assign a 
separate rating for pain.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on x-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on x-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

Diagnostic Code 5242, degenerative arthritis of the spine, is 
rated under the following new general rating formula for 
diseases and injuries of the spine.  The rating criteria for 
the lumbar spine provides: 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the 
height.

A 20 percent evaluation is assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 40 percent evaluation will be assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar 
spine.

A 50 percent evaluation will be assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire 
thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth 
and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

38 C.F.R. § 4.71a, DCs 5235 to 5242 (2007).

Diagnostic Code 5243 provides that intervertebral disc 
syndrome is to be rated either under the General Rating 
Formula for Diseases and Injuries of the Spine, as discussed 
above for DC 5242, or under the Formula for Rating 
Intervertebral Disc Syndrome (IVDS) Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months; a 20 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a.

The Board notes that the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  However, 
when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

III.  Factual Background and Analysis

A September 2002 lumbar MRI showed degenerative changes 
throughout the lumbar spine characterized by disc space 
narrowing, disc space bulge and hypertrophic changes 
involving the facet joints, and no significant encroachment 
upon the central canal or neural foramina.  June 2003 EMG/NCV 
testing suggested bilateral L4/L5 radiculopathy, with or 
without disc disease.

At an August 2003 examination with a chiropractor, the 
veteran complained of a frequent, dull lumbosacral pain that 
increased in intensity with occasional radiations to the 
buttocks and legs in a sporadic pattern.  Repetitive or 
prolonged activities, lifting greater than 25 to 30 pounds, 
flexion at the waist, pushing/pulling, reaching and trunk 
rotation made the pain worse and Motrin, exercises and 
treatment relieved the pain.  The veteran had forward flexion 
to 70 degrees, extension to 30 degrees, bilateral rotation to 
30 degrees, left lateral flexion to 20 degrees, and right 
lateral flexion to 20 degrees.  All ranges of motion produced 
lumbosacral discomfort.  Slight muscle spasms were noted upon 
digital palpation.  The veteran was diagnosed with chronic 
lumbosacral sprain/strain, moderate degenerative changes 
throughout the lumbar spine, bilateral L5 radiculopathy, and 
myofascial pain syndrome.  The chiropractor opined that the 
veteran had lost approximately 75 percent of his pre-injury 
capacity for lifting and approximately 50 percent of his pre-
injury capacity for performing activities such as bending, 
stooping, lifting, pushing, pulling, climbing, or other 
activities of comparable physical effort.  He felt that with 
restrictions designed to minimize the risk of re-injuring his 
back the veteran could continue in his job.

At VA treatment in February 2004 the veteran complained of 
back pain that began in 1988 and said that he could not 
recall a specific injury.  The veteran had no history of back 
surgery and no treatment up to November 2001 because the pain 
was manageable.  After hurting himself at work the veteran 
had physical therapy and was treated by a chiropractor for 
approximately a year after falling in June 2002.  As of 
February 2004 the veteran was taking 800 mg of NSAIDs most 
days and was using a TENS unit.  He was occasionally able to 
swim and walk for exercise and the pain radiated in both 
lower extremities to the calves.  The veteran rated his pain 
as a one to seven out of ten in intensity and it occasionally 
caused him to wake up at night.  He estimated that he could 
no longer perform 40 to 50 percent of his job requirements.  
His locksmith business had decreased from five days a week to 
one and he was no longer able to perform yard work.  On 
examination the veteran's back was not tender to palpation 
and had normal curvatures.  His forward flexion was to 45 
degrees, extension to 35 degrees, rotation was to 50 degrees, 
and left and right lateral flexion was to 30 degrees.

The veteran wrote in March 2004 that diagnostic images showed 
deterioration in his lumbar region.  He believed that this 
deterioration contributed to the severity of his recent 
injury and the associated 75 percent restriction in lifting 
and 50 percent restriction in virtually any other movement.  
The veteran also noted that the "rosy" wording of the 
chiropractor's report may have stemmed from the veteran's 
fear that the report would be interpreted by his employer as 
questioning whether he could perform his job.

The veteran wrote in December 2005 that unbeknownst to his 
employer he contracted with a third party to do the heavier 
aspects of his job that are too technical to be delegated to 
the maintenance staff.  He also wrote that in May 2005 he 
resigned his job as a locksmith to avoid placing himself in 
potentially compromising positions.  Finally, the veteran 
wrote that he contracts out many jobs around his house that 
he can no longer perform himself.  In April 2006 A.L., who 
runs a pool repair business, wrote that he had been hired by 
the veteran for four years to assist him in his duties as a 
pool operator.  He added that the veteran's employers were 
only somewhat knowledgeable of the veteran's limitations, 
including maintenance duties that the veteran could not 
perform.

The veteran had a VA examination in October 2007 at which the 
claims file was not available for review.  Nonetheless, the 
examiner recorded the veteran's medical history and 
subjective complaints, and reported pertinent clinical 
findings.  Thus, the examination is adequate for rating 
purposes.  At the examination, the veteran reported that he 
experienced an acute back strain/injury in the 1970s on 
active duty while helping to lift aircraft brake assembly 
parts that weighed approximately 300 pounds.  The veteran 
said that the low back pain recurred intermittently over time 
and had gradually become worse, especially over the last four 
to five years.  He uses Motrin, Vicodin and a TENS unit 
intermittently for pain.  Local heat generally helps but he 
has flare ups that are hard to predict and that occur every 
week to month and last for one to four days.  The veteran 
reported missing five days of work in the last year, and he 
does not use any assistive devices for back pain.  
Occasionally the pain radiated down his legs as far as the 
calf but this happens less than in the past.

On examination the veteran had forward flexion to 65 degrees, 
extension to 15 degrees, bilateral lateral flexion to 15 
degrees, and rotation to 20 degrees bilaterally.  With 
repetition the veteran experienced increased pain and 
stiffness and reduction in flexion to 45 degrees.  The 
veteran's gait was stable on a level surface and he could 
carry some weight in his toes and heals without great 
difficulty.  Ankle reflexes were present +1 and were equal in 
the lower extremities.  X-rays showed degenerative disc 
disease and facet arthropathy at L4-L5 and L5-S1.  The 
examining physician diagnosed the veteran with degenerative 
joint disease and degenerative disc disease of the 
lumbosacral spine, associated with recurrent local pain with 
minimal weight bearing capacity.

The examiner reiterated that the veteran had flare ups with 
mild weight bearing activity occurring at intervals of 1-4 
weeks, and the veteran had been unable to work as a locksmith 
or the last two years.  He had been forced to do less 
demanding jobs with his pool maintenance company because of 
recurrent low back pain.  He limits his work to scheduling 
and estimating and has taken a significant reduction in pay.  

The Board is cognizant of the veteran's appellate assertions.  
However, after a careful review of the evidence, the Board 
finds that an evaluation in excess of 20 percent is not 
warranted.  As the medical evidence discussed above shows, 
the forward flexion of the veteran's thoracolumbar spine is 
greater than 30 degrees and there is not favorable ankylosis 
of the entire thoracolumbar spine.  Therefore, the veteran 
does not qualify for a 40 percent evaluation under DC 5242.  
An evaluation in excess of 20 percent is not available under 
DC 5003, arthritis, degenerative (hypertrophic or 
osteoarthritis) either.  A higher evaluation is also not 
available under DC 5243, intervertebral disc syndrome.  
Although the veteran reported at his October 2007 VA 
examination that he missed five days of work in the prior 
year, there is no competent evidence of record showing any 
incapacitating episodes of at least four weeks as prescribed 
by a physician and treated by a physician.    

Although the veteran reported in October 2007 that he has 
flare-ups of his degenerative joint disease of the lumbar 
spine at least once a month, the overall evidence does not 
reflect incoordination, excess fatigability or such 
additional functional limitations as to warrant a higher 
rating.  See DeLuca, supra.  He had missed five days of work 
during the last year and does not use any assistive devices 
for his back.  The Board recognizes the limitations that the 
veteran has as a result of his service-connected degenerative 
joint disease of the lumbar spine, but the current 20 percent 
evaluation contemplates these limitations.  Therefore, an 
evaluation in excess of 20 percent is not justified.

The Board is also cognizant of the veteran's complaints of 
pain at times radiating to his lower extremities.  Associated 
objective neurologic abnormalities, including but not limited 
to, bowel or bladder impairment can be rated separately under 
an appropriate diagnostic code.  However, in this case, 
separate rating are not warranted.  On examination in 2003, 
deep tendon reflexes were 2+ and symmetrical for the patellar 
and Achilles reflexes.  VA treatment reports dated from 2004 
through 2006 show essentially normal neurological findings, 
as strength remained 5/5 throughout, sensation was grossly 
intact and deep tendon reflexes were 2+.  In addition, the 
veteran denied genitourinary complaints such as dysuria and 
urinary frequency.  VA examination in October 2007 revealed 
essentially the same findings.  Ankle reflexes were 1+ and 
equal in the lower extremities.

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected diabetes mellitus, 
as the Court indicated can be done in this type of case.  See 
Hart v. Mansfield, supra.  However, upon reviewing the 
longitudinal record in this case, we find that at no time 
during the claim and appeal period has the service-connected 
degenerative joint disease of the lumbar spine been more 
disabling than as currently rated.

Given the veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
Further, although the veteran experiences occupational 
impairment, there is no indication in the record that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned rating.  
Therefore, the Board has concluded that referral of this case 
of extra-schedular consideration is not in order.

The evidence does not support the assignment of a rating in 
excess of 20 percent for the service-connected lumbar spine 
disability, and the appeal is denied.  38 C.F.R. § 4.7.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


